COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                                NO. 2-08-414-CV
 
CARL GAVREL                                                                    APPELLANT
 
                                                   V.
 
MARK LIEBERMAN, KATHLEEN
LIEBERMAN,                             APPELLEES
GEORGE ONZO, LAUREN YOUNG, 
JOHN DOE, AND SPANISH GARDENS 
CONDOMINIUM ASSOCIATION
                                               ----------
            FROM THE 141st DISTRICT
COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
We have
considered the AJoint Motion To Dismiss Appeal
As To Appellee Spanish Gardens Condominium Association.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the appeal of
appellant Carl Gavrel as to appellee Spanish Gardens Condominium
Association.  See Tex. R. App. P.
42.1(a)(2), 43.2(f).  This case shall
hereafter be styled ACarl Gavrel v. Mark Lieberman,
Kathleen Lieberman, George Onzo, Lauren Young, and John Doe.@




As
between Gavrel and Spanish Gardens Condominium Association, each party shall
bear their own costs of this appeal, for which let execution issue.
 
 
PER CURIAM       
 
 
PANEL: 
WALKER, MCCOY, and MEIER, JJ.
 
DELIVERED: 
May 7, 2009




[1]See Tex. R. App. P. 47.4.